United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, DETROIT
PERFORMANCE CLUSTER, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1504
Issued: December 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2012 appellant filed a timely appeal from the June 19, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her consequential injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on August 13, 2011 as a consequence of her April 25, 2003 work injury.

1
2

5 U.S.C. §§ 8101-8193.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received. The Board in its
discretion has decided the appeal on the case record.

FACTUAL HISTORY
OWCP accepted that on April 25, 2003 appellant, then a 60-year-old clerk, sustained a
left knee sprain, left hip joint contracture, lumbosacral sprain and arm contusions when she fell
from a broken chair and struck the floor. She continued work in a light-duty position and retired
on December 31, 2004.3
On October 28, 2011 appellant telephoned OWCP and asserted that she sustained an
injury on August 13, 2011 as a consequence of her April 25, 2003 work injury when she fell to
the floor at home while getting out of bed.4 She stated that her left knee buckled while getting
out of bed and the fall to the floor caused her to injure her head and sustain a nose bleed.5
In a January 10, 2012 statement, appellant noted that on August 13, 2011, at 8:00 a.m.,
she was stepping out of bed and her left knee “went out” from under her. She fell to the floor.
Appellant stated that it took her a long time to get up and that she experiencing a great deal of
pain. She visited her attending physician on August 19, 2011.
Appellant submitted the findings of an October 21, 2011 magnetic resonance imaging
(MRI) scan test of her left knee. It showed a Baker’s cyst in the medial aspect of the popliteal
fossa, severe osteoarthritic change in the medial compartment of the knee and less prominent
osteoarthritic change in the lateral compartment. Appellant submitted reports dated between
December 2011 and January 2012, in which Dr. Prinz reported left knee examination findings.
She exhibited tenderness along the medial line and diagnostic testing revealed severe
degenerative disease in the medial compartment of her left knee.
In February 10, 2012 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim.
In a March 6, 2012 report, Dr. Prinz stated that appellant had exhibited medial joint
tenderness in her left knee. He noted that left knee replacement would be a treatment option of
last resort. Appellant also resubmitted reports previously of record.
On May 14, 2012 OWCP’s medical adviser reviewed the medical evidence of record and
concluded that there was insufficient evidence that appellant’s August 13, 2011 fall was a
consequence of her April 25, 2003 work injury. He made note of her preexisting degenerative
arthritis and obesity and suggested that these nonwork conditions caused her fall.
3

In June 15, 2005 and September 25, 2009 decisions, OWCP granted a schedule awards for a total left leg
impairment of 16 percent.
4

Appellant was not receiving OWCP disability compensation at this time.

5

The record contains an August 19, 2011 report in which a physician’s assistant indicated that appellant fell on
her left knee on August 13, 2011. Swelling and medial joint tenderness were observed in the knee. The findings of
August 19, 2011 x-ray testing showed left knee arthritis with severe medial compartment arthritic change, but no
acute osseous pathology or fracture. On August 26, 2011 Dr. Paul T. Prinz, an attending Board-certified orthopedic
surgeon, stated that appellant returned for a follow-up on her left knee and noted that she had tenderness in her
medial joint line and proximal tibia. On September 16, 2011 he reported similar left knee findings and noted,
“There is a history of trauma.” It should be noted that medical evidence from 2010 shows that appellant complained
of medial line tenderness in her left knee prior to August 13, 2011.

2

In a June 19, 2012 decision, OWCP denied appellant’s claim. It found that she did not
submit sufficient medical evidence to establish that she sustained an injury on August 13, 2011
as a consequence of her April 25, 2003 work injury. It determined that none of the medical
reports submitted by appellant contained an opinion that her August 13, 2011 fall at home was a
consequence of her accepted work injury.
LEGAL PRECEDENT
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employees own intentional conduct.6
A claimant bears the burden of proof to establish a claim for a consequential injury. As part of
this burden, he or she must present rationalized medical opinion evidence.7
ANALYSIS
OWCP accepted that on April 25, 2003 appellant sustained an upper limb contusion, left
knee sprain, lumbosacral sprain and hip joint contracture due to falling from a broken chair and
hitting the floor. In October 2011, appellant claimed that she sustained an injury on August 13,
2011, as a consequence of her April 25, 2003 work injury, when she fell to the floor at home
while getting out of bed.
The Board finds that appellant did not submit sufficient medical evidence to meet her
burden of proof to establish that she sustained an injury on August 13, 2011 as a consequence of
her April 25, 2003 work injury.
Appellant submitted several reports, dated between August 26, 2011 and early 2012, in
which Dr. Prinz, an attending Board-certified orthopedic surgeon, reported the findings on
examination of her left knee and noted that she exhibited tenderness along the medial line.
Dr. Prinz stated that diagnostic testing revealed severe degenerative disease in the medial
compartment of her left knee.
None of the medical reports of Dr. Prinz contained any opinion addressing how
appellant’s August 13, 2011 fall at home occurred as a consequence of her April 25, 2003 work
injury. Dr. Prinz did not provide any discussion of appellant’s April 25, 2003 injury or the
August 13, 2011 fall at home. He noted that appellant had severe degenerative disease in the
medial compartment of her left knee, but did not explain whether the April 25, 2003 work injury
contributed to this condition. Appellant has not submitted any medical evidence relating her
claimed August 13, 2011 consequential injury to her April 25, 2003 work injury. There is no
medical evidence showing that the April 25, 2003 fall was a natural consequence that flowed
from the April 25, 2003 injury.8
6

S.S., 59 ECAB 315 (2008).

7

Charles W. Downey, 54 ECAB 421 (2003).

8

See supra note 6. Moreover, on May 14, 2012, OWCP’s medical adviser indicated that there was no evidence
that appellant’s August 13, 2011 fall was a consequence of her April 25, 2003 work injury.

3

For these reasons, appellant did not meet her burden of proof to establish that she
sustained an injury on August 13, 2011 as a consequence of her April 25, 2003 work injury.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury on August 13, 2011 as a consequence of her April 25, 2003 work injury.
ORDER
IT IS HEREBY ORDERED THAT the June 19, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

On appeal, appellant questioned why OWCP had indicated in its June 19, 2012 decision that she sustained a left
knee injury in 1986. The Board notes that OWCP did not indicate that she sustained a left knee injury in 1986, but
rather that OWCP was referring to a Board case involving another claimant as a means of explaining Board
precedent for establishing a consequential injury.

4

